DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 05/25/2022, with respect to Claim 20 have been fully considered and are persuasive. The objection of Claim 20 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 05/25/2022, with respect to the rejection(s) of Claims 1-2, 5-7, 11, and 14-15 under 35 § U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin, Luczak, and Coleman.
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
Regarding the restriction requirement for claims 7 and 19, claims 7 and 18 are both dependent claims depending from parent claim 1. As such claim 1 is a generic claim. The examiner agrees with this argument and corrects the restriction requirement to state that claim 1 is generic. However, claim 1 being generic does not invalidate the restriction requirement. 
The applicant has argued that both the limitation "wherein the chosen entry is chosen using a neural network" in claim 7 and the limitation "the chosen entry is chosen using a set of rules" in claim 18 were claimed in original claim 7. However, original claim 7 was presented as a set of options, of which “a predetermined criteria” was chosen to be examined. The amendment by the applicant, presenting other options as different dependent claims, forces an examination of two species that are not obvious variants of each other, and a complete species search for each species would require employing differing search terms and queries not originally required when the species were presented as a set of options and not different dependent claims. 
Regarding the rejection of Claims 1-2, 5-7, 11, 14-17 and 19 under 35 U.S.C. §.S.C §102, the applicant has argued that Shin does not disclose a plurality of entries controlling a plurality of different sensory stimuli, measuring brain activity in response to the sensory stimuli. This argument is not commensurate with the scope of the claims. The claim language “wherein each entry comprises a set of commands configured for controlling the stimulus presentation system to provide one of the plurality of sensory stimuli to the subject as a possible stimulus” doesn’t require that each command be a different sensor stimulus, it just has to be “one of” the sensor stimuli.  Therefore, all of the commands can be the same sensor stimulus and still be “one of the plurality of sensor stimuli”. However, other amendments still overcome the rejection under 35 U.S.C. §.S.C §102.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-6, 11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US 2016/0240098 Al, cited in applicant 11/26/2019 IDS, hereinafter Shin) in view of Luczak et al (US 20160022168 A1, hereinafter Luczak) and Coleman et al (US 20150305686 A1, hereinafter Coleman).
Regarding Claim 1, Shin discloses a medical instrument (Element 1000, Fig. 1) comprising:
- an activity measurement system (Element 200, Fig. 1) configured for measuring brain activity data from a subject (“brainwave measurer”, [0046]);
- a stimulus presentation system (Element 100, Fig. 1) configured for providing a plurality of stimuli to a subject (“the neurofeedback training device 100 may perform the predetermined operation … For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]; there are also multiple levels of certain stimuli, [0060]); 
- a memory for storing machine executable instructions (“The non-transitory computer readable medium…such as…a memory”, [0101]) and for storing a stimulus reinforcer database (“A training process provided in the neurofeedback combined with cognitive training device”, [0057]), wherein the stimulus reinforcer database comprises a plurality of entries (“In addition, each process may include a plurality of levels”, [0057]), wherein each entry comprises a set of commands configured for controlling the stimulus presentation system to provide one of the plurality of sensory stimuli to the subject as a possible stimulus (the visual stimulus of the pots is set to a specific presentation for each level, [0059]); (This claim language does not require that each command provide a different sensor stimulus—just that the command has to provide one of the plurality of stimuli. Therefore, Shin still reads on this limitation); 
- a processor executing a program of machine-executable instructions for controlling the medical instrument (Element 120, Fig. 2), wherein execution of the program of machine executable instructions causes the processor to: 
- control the stimulus presentation system with the plurality of entries from the stimulus reinforcer database (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave is instantaneously larger than the predetermined reference value”, [0059]; “The second level may set a condition to fill 5 pots as the accomplishment condition.”, [0060]) to repeatedly provide the sensory stimuli to the subject according to the plurality of entries, respectively (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave is instantaneously larger than the predetermined reference value”, [0059]; “The second level may set a condition to fill 5 pots as the accomplishment condition.”, [0060]; This claim language does not require that the repeatedly provided sensory stimulus is a different sensor stimulus—just that the sensory stimulus has to be one of the plurality of stimuli. Therefore, Shin still reads on this limitation); 
- control the activity measurement system for performing the measurement of the brain activity data (“The brainwave measurer may detect various types of brainwaves”, [0058]) in response to the repeatedly provided sensory stimuli, respectively (The brainwave measurer measures a beta wave, [0058], and it is this beta wave that is used in the training process of [0059]-[0060]); 
- choose a chosen entry from the set of entries using the brain activity data (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053])
- store the chosen entry in the memory (“The non-transitory computer readable medium…such as…a memory”, [0101]; the parameters for the second level must have been stored in a memory); PCIP.22222Atty. Docket No. 2018P00782 USAppl. No. 16/695,363 Amendment and Submission under 37 CFR § 1.114 
- receive neurofeedback training instructions (“The neurofeedback training device 100 may execute an application for the neurofeedback combined with cognitive training”, [0051]; this is the training process disclosed in [0059]);
- modify the neurofeedback training instructions by incorporating commands from the chosen entry (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]); and 
- control the stimulus presentation system with the modified neurofeedback training instructions (“…executing a second level including an added accomplishment condition for sustained attention training when the accomplishment condition of the first level is satisfied”, [0009]).
Shin discloses the claimed invention except for expressly disclosing the stimulus presentation system (Element 100, Fig. 1) configured for providing a plurality of stimuli to a plurality of different senses of the subject, respectively; 
wherein execution of the program of machine executable instructions causes the processor to: 
- choose a chosen entry from the plurality of entries corresponding to the respective brain activity data indicating maximized brain activity of the subject.
However, Shin does teach that the commands are chosen “in order to improve the attention of the user”, ([0060]). Luczak also teaches adjusting a stimulus or therapy to increase brain desynchronization (Fig. 8; desynchronization is a brain activity) to improve the attention of the user (“applicant(s) learn better when applicant pay more attention which desynchronize our brains more”, [101]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the commands of Shin to choose a chosen entry corresponding to a maximized brain activity, such as brain desynchronization, because this is also a way to improve attention of the user, the need for which is taught by both Shin and Luczak.
Coleman teaches a stimulus presentation system (Elements 101-103, Fig. 1A) configured for providing a plurality of stimuli (“The specific stimulus presentation structure 102 can be configured to include, but is not limited to, a particular type or types of stimuli,”, [0049]) to a plurality of different senses of the subject, respectively (“the stimuli can include any stimulus type, including a visual, auditory, olfactory, tactile, or gustatory stimulating medium”, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shin, by increasing the types of stimuli to provided to a plurality of different senses, as taught by Coleman, because using multiple different types of stimuli and detecting the physiological data of the subject is a way to assess efficacy of a treatment or a level of pathology of a neurological disorder, as taught by Coleman ([0007]-[0008]).
Regarding Claim 2, Shin discloses the medical instrument of claim 1, wherein at least one sensory stimulus of the plurality of sensory stimuli provided to the subject comprises an animation (“For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]; all of these are animations).
Regarding Claim 5, Modified Shin discloses the medical instrument of claim 1, wherein the stimulus presentation system is configured for providing stimuli to more than one sense of the plurality of senses of the subject simultaneously (“Further, visual and auditory training needs to be appropriately provided for efficiency of training”, [0056]).
Regarding Claim 6, Shin discloses the medical instrument of claim 1, wherein the stimulus presentation system comprises ·at least two of a visual display (Element 100 has a visual display, Fig. 1), a virtual reality headset, a headphone, 30an audio speaker (“Meanwhile, the neurofeedback device may further include: a speaker outputting the accomplishment condition as a sound for auditory attention training”, [0020]), a subwoofer, a tactical feedback system, a heater, a cooler, an instruction display for providing manual tactile feedback instructions, and combinations thereof.
Regarding Claim 11, modified Shin discloses the medical instrument of claim 1, wherein the brain activity measurement system comprises an electroencephalography system (“an electric flow called the brainwave or electroencephalography (EEG) is shown”, [0046]; “The brainwave measurer 200 may transmit a plurality of measured brainwaves”, [0049]; thus, the brainwave measurer must be an electroencephalography system).
Regarding Claim 14, Shin discloses a non-transitory computer readable medium (“The non-transitory computer readable medium…”, [0101]) storing machine executable instructions for execution (“an application…”, [0051]) by a processor (Element 120, Fig. 2) controlling a medical instrument (Element 1000, Fig. 1), wherein the medical instrument2018P00782EP 3112.09.2019 comprises an activity measurement system (Element 200, Fig. 1) configured for measuring brain activity data from a subject (“brainwave measurer”, [0046]) and a stimulus presentation system (Element 100, Fig. 1) configured for providing a plurality of stimuli to a subject (“the neurofeedback training device 100 may perform the predetermined operation … For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]; there are also multiple levels of certain stimuli, [0060]), wherein execution of the machine executable instructions causes the processor to: 
- control the stimulus presentation system with the plurality of entries from the stimulus reinforcer database to repeatedly provide sensory stimuli to the subject (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave is instantaneously larger than the predetermined reference value”, [0059]; “The second level may set a condition to fill 5 pots as the accomplishment condition.”, [0060]), wherein each entry of the plurality entries comprises a set of commands configured for controlling the stimulus presentation system to provide one of the plurality of sensory stimuli to the subject as a possible the sensory stimulus (the visual stimulus of the pots is set to a specific presentation for each level, [0059]); (This claim language does not require that each command provide a different sensor stimulus—just that the command has to provide one of the plurality of stimuli. Therefore, Shin still reads on this limitation); 
- control the activity measurement system for performing the measurement of the brain activity data (“The brainwave measurer may detect various types of brainwaves”, [0058]) in response to the repeatedly provided sensor stimuli, respectively (The brainwave measurer measures a beta wave, [0058], and it is this beta wave that is used in the training process of [0059]-[0060]); 
- choose a chosen entry from the set of entries using the brain activity data (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]) and
- store the chosen entry in the memory (“The non-transitory computer readable medium…such as…a memory”, [0101]; the parameters for the second level must have been stored in a memory); PCIP.22222Atty. Docket No. 2018P00782 USAppl. No. 16/695,363 Amendment and Submission under 37 CFR § 1.114 
- receive neurofeedback training instructions (“The neurofeedback training device 100 may execute an application for the neurofeedback combined with cognitive training”, [0051]; this is the training process disclosed in [0059]);
- modify the neurofeedback training instructions by incorporating commands from the chosen entry (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]); and 
- control the stimulus presentation system with the modified neurofeedback training instructions (“…executing a second level including an added accomplishment condition for sustained attention training when the accomplishment condition of the first level is satisfied”, [0009]).
Shin discloses the claimed invention except for expressly disclosing the stimulus presentation system configured for providing a plurality of sensory stimuli to a plurality of different senses of the subject, respectively; and 
- choose a chosen entry from the plurality of entries corresponding to the respective brain activity data indicating maximized brain activity of the subject.
However, Shin does teach that the commands are chosen “in order to improve the attention of the user”, ([0060]). Luczak also teaches adjusting a stimulus or therapy to increase brain desynchronization (Fig. 8; desynchronization is a brain activity) to improve the attention of the user (“applicant(s) learn better when applicant pay more attention which desynchronize our brains more”, [101]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the commands of Shin to choose a chosen entry corresponding to a maximized brain activity, such as brain desynchronization, because this is also a way to improve attention of the user, the need for which is taught by both Shin and Luczak.
Coleman teaches a stimulus presentation system (Elements 101-103, Fig. 1A) configured for providing a plurality of stimuli (“The specific stimulus presentation structure 102 can be configured to include, but is not limited to, a particular type or types of stimuli,”, [0049]) to a plurality of different senses of the subject, respectively (“the stimuli can include any stimulus type, including a visual, auditory, olfactory, tactile, or gustatory stimulating medium”, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shin, by increasing the types of stimuli to provided to a plurality of different senses, as taught by Coleman, because using multiple different types of stimuli and detecting the physiological data of the subject is a way to assess efficacy of a treatment or a level of pathology of a neurological disorder, as taught by Coleman ([0007]-[0008]).
Regarding Claim 15, Shin discloses a method of operating a medical instrument (Element 1000, Fig. 1), wherein the medical instrument comprises an activity measurement system (Element 200, Fig. 1) configured for measuring brain activity data from a subject (“brainwave measurer”, [0046]) and a stimulus presentation system (Element 100, Fig. 1) configured for providing: 
configured for providing a plurality of stimuli to a subject (“the neurofeedback training device 100 may perform the predetermined operation … For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]; there are also multiple levels of certain stimuli, [0060]), wherein the method comprises: 
- controlling the stimulus presentation system with a plurality of entries from a stimulus reinforcer database to repeatedly provide the plurality of sensory stimuli to the subject according to the plurality of entries, respectively (“As an exemplary embodiment, the processor 120 may fill ⅓ of the pot when the value of the received beta wave is instantaneously larger than the predetermined reference value”, [0059]; “The second level may set a condition to fill 5 pots as the accomplishment condition.”, [0060]), wherein each entry of the plurality of entries comprises a set of commands configured for controlling the stimulus presentation system to provide one of the plurality of sensory stimuli to the subject as a possible sensory stimulus (the visual stimulus of the pots is set to a specific presentation for each level, [0059]); (This claim language does not require that each command provide a different sensor stimulus—just that the command has to provide one of the plurality of stimuli. Therefore, Shin still reads on this limitation); 
- controlling the activity measurement system for performing the measurement of the brain activity data (“The brainwave measurer may detect various types of brainwaves”, [0058]) in response to the repeatedly provided sensor stimuli, respectively (The brainwave measurer measures a beta wave, [0058], and it is this beta wave that is used in the training process of [0059]-[0060]); 
- choose a chosen entry from the set of entries using the brain activity data (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]) 
- storing the chosen entry in the memory (“The non-transitory computer readable medium…such as…a memory”, [0101]; the parameters for the second level must have been stored in a memory); 
- receiving neurofeedback training instructions (“The neurofeedback training device 100 may execute an application for the neurofeedback combined with cognitive training”, [0051]; this is the training process disclosed in [0059]); 
- modifying the neurofeedback training instructions by incorporating commands from the chosen entry (“The neurofeedback training device 100 may execute a second level of which a difficulty degree increases when a first level is completed”, [0053]); and 
- controlling the stimulus presentation system with the modified neurofeedback training instructions (“…executing a second level including an added accomplishment condition for sustained attention training when the accomplishment condition of the first level is satisfied”, [0009]).  
Shin discloses the claimed invention except for expressly disclosing the stimulus presentation system configured for providing: 
a plurality of sensory stimuli to a plurality of different senses of the subject, respectively; and 
- choosing a chosen entry from the plurality of entries corresponding to the respective brain activity data indicating maximized brain activity of the subject.
However, Shin does teach that the commands are chosen “in order to improve the attention of the user”, ([0060]). Luczak also teaches adjusting a stimulus or therapy to increase brain desynchronization (Fig. 8; desynchronization is a brain activity) to improve the attention of the user (“applicant(s) learn better when applicant pay more attention which desynchronize our brains more”, [101]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the commands of Shin to choose a chosen entry corresponding to a maximized brain activity, such as brain desynchronization, because this is also a way to improve attention of the user, the need for which is taught by both Shin and Luczak.
Coleman teaches a stimulus presentation system (Elements 101-103, Fig. 1A) configured for providing a plurality of stimuli (“The specific stimulus presentation structure 102 can be configured to include, but is not limited to, a particular type or types of stimuli,”, [0049]) to a plurality of different senses of the subject, respectively (“the stimuli can include any stimulus type, including a visual, auditory, olfactory, tactile, or gustatory stimulating medium”, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shin, by increasing the types of stimuli to provided to a plurality of different senses, as taught by Coleman, because using multiple different types of stimuli and detecting the physiological data of the subject is a way to assess efficacy of a treatment or a level of pathology of a neurological disorder, as taught by Coleman ([0007]-[0008]).
Regarding Claim 16, Shin discloses the medical instrument of claim 1, wherein the sensory stimulus of the plurality of sensory stimuli provided to the subject comprises generation of a tone (“The neurofeedback combined with cognitive training method may further include: outputting the accomplishment condition as a sound for auditory attention training”, [0012]) or melody.  
Regarding Claim 17, Modified Shin discloses the medical instrument of claim 1, wherein the chosen entry is chosen using a predetermined criteria (“…when the accomplishment condition of the first level is satisfied”, [0009]).  
Regarding Claim 19, Modified Shin discloses the medical instrument of claim 1, wherein the plurality of entries are predetermined entries from the stimulus reinforcer database (“a predetermined operations”, [0059]; the operations that differentiate the levels are predetermined).  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lucak and Coleman, and further in view of Chou et al (US 2018/0014741 A1, hereinafter Chou).
Regarding Claim 3, modified Shin discloses the medical instrument of Claim 1. Modified Shin discloses the claimed invention except for expressly disclosing wherein the activity measurement system further comprises a respiration measurement system for acquiring respiration data descriptive of a respiration state of the subject, wherein the stimulus reinforcer database further comprises respiration indicator entries comprising commands configured for controlling the stimulus presentation system for indicating a desired breathing phase or a desired breathing rate to the subject, wherein execution of the machine executable instructions further causes the processor to: 
- present the respiration indicator to the subject during the controlling of the stimulus presentation with the plurality of entries from the database to repeatedly provide the sensory stimuli to the subject; 
- control the respiration measurement system for performing the acquisition of the respiration data during the controlling of the stimulus presentation with the plurality of entries from the database to repeatedly provide sensory stimulus to the subject; and 
- store a chosen respiration indicator entry from the respiration indicator entries using the respiration data.  
However, Chou teaches motivation for adding respiration functionality to the medical instrument. Shin discloses a medical instrument used for neurofeedback and cognitive training, upon which the incorporation of respiration indication into the neurofeedback device, which is taught by the applicant’s specification, can be seen as an improvement. The applicant’s motivation for this can be found on page 16, lines 29-31 (“The control of the subject's 102 respiration using the chosen respiration indicator 508 may help with the effectiveness of neurofeedback training”). Chou teaches an apparatus which uses EEG sensing for neurofeedback that also incorporates breath sensing and a breathing guiding signal. Chou gives the motivation for this in [0009] of their specification (“At this time, if the influence of breathing on ANS is identical to the target of neurofeedback, such as, relaxation, the effect of neurofeedback will be leveled up due to the increment of breathing control. The two processes are mutually complementary”). One of ordinary skill in the art would have realized that by adding the respiration functionality and programming to the medical instrument of Shin, said instrument would be improved in the same way Chou and the applicant’s specification teach (detecting, indicating, and syncing breathing and neurofeedback is mutually complementary to the performance of both). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the respiration functionality of Chou.  
Regarding Claim 4, modified Shin discloses the medical instrument of claim 3, wherein the breathing indicator comprises any one of the following: an animation (“For example, the predetermined operation may be an operation of filling an empty pot, an operation of increasing the speed of an object, an operation of providing a hint, an operation of wiping a window, or an operation of increasing the size of the object”, [0052]; all of these are animations) that is controlled using the respiration data, and animation of an expanding and contracting circle that is controlled with the respiration data to match a breathing phase of the subject, and a sinusoidal tone having a frequency that is changed using the respiration data.  
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lucak and Coleman, and further in view of DeCharms et al (US 2016/0066838 A1, cited in applicant 02/25/2021 IDS, hereinafter DeCharms).
Regarding Claims 8-10, Shin discloses the medical instrument of claim 1. Shin discloses the claimed invention except for expressly disclosing wherein the brain activity measurement system comprises a magnetic resonance imaging system. However, DeCharms teaches wherein the brain activity measurement system comprises a magnetic resonance imaging system (“Examples of measurement apparati that may be used…include…functional magnetic resonance imaging”, [0282]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the magnetic resonance imaging system of DeCharms, because one of ordinary skill in the art would have recognized that this is a simple substitution of one known element for another, wherein the results of the substitution would have been predictable. Both MRI and EEG measure neuronal activity. 
Shin also does not expressly disclose wherein the magnetic resonance imaging 10system is configured for measuring the brain activity data from the subject using at least one of blood oxygenation level dependent functional magnetic resonance imaging measurements from a region of interest, or measuring neural activity in the amygdala. However, DeCharms teaches wherein the magnetic resonance imaging 10system is configured for measuring the brain activity data from the subject using at least one of  blood oxygenation level dependent functional magnetic resonance imaging measurements from a region of interest  (“fMRI is based upon changes in Blood Oxygen Level Dependent (BOLD) contrast and provides spatially and temporally resolved visualization of the hemodynamic response evoked by neuronal activation”, [0282]; the spatially resolved visualization would give the region of interest), or measuring neural activity in the amygdala. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the BOLD measuring method of DeCharms, because fMRI is based on bold, as taught by DeCharms ([0282]), and the use of fMRI counts as simple substitution of one known element for another as explained in Claim 8. 
Shin also does not expressly disclose wherein the stimulus presentation system 15comprises an active noise cancelling headphones configured for providing audio stimulus to the subject. However, DeCharms teaches wherein the stimulus presentation system 15comprises an active noise cancelling headphones (“The subject is given earplugs or sound cancelling headphones to decrease noise within the scanner”, [0272]) configured for providing audio stimulus to the subject (the opposite waveform provided by sound cancelling headphones ([0613]) is still an audio stimulus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulus presentation system of Shin, with the active noise cancelling headphones of DeCharms, because this can increase patient comfort, as taught by DeCharms ([0613]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lucak and Coleman, and further in view of Zagorchev et al (US 2019/0290130 A1, hereinafter Zagorchev).
Regarding Claim 12, Shin teaches the medical instrument of claim 1. Shin discloses the claimed invention except for expressly disclosing wherein the brain activity measurement system comprises a magnetoencephalography system.  However, Zagorchev teaches a brain activity measurement system comprising a magnetoencephalography system (Step 210, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the magnetoencephalography system of Zagorchev, because both EEG and MEG can be used to evaluate brain activity, as taught by Zagorchev ([0006]). Thus, a simply substitution of one known element for another is would have been obvious to the one of ordinary skill in the art. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lucak, Coleman, and DeCharms, and further in view of Non-Patent Literature (NPL) to Burke et al (“Choosing Wisely: Highest-cost tests in outpatient neurology”, hereinafter Burke).
Regarding Claim 13, modified Shin discloses the medical instrument of claim 8. Modified Shin discloses the claimed invention except for expressly disclosing wherein the activity measurement system 25further comprises an electroencephalography system, wherein execution of the machine executable instructions are configured such that the brain activity data measured during each sensory stimulus comprises magnetic resonance imaging data measured with the magnetic resonance imaging system and EEG data measured with the electroencephalography system, wherein the machine executable instructions are further configured such that during the 30controlling of the stimulus presentation system with the modified neurofeedback training instructions only the electroencephalography system is used for acquiring brain activity data. However, Shin before the modification discloses wherein the activity measurement system 25comprises an electroencephalography system (“an electric flow called the brainwave or electroencephalography (EEG) is shown”, [0046]; “The brainwave measurer 200 may transmit a plurality of measured brainwaves”, [0049]; thus, the brainwave measurer must be an electroencephalography system), and Zagorchev teaches motivation for having both a magnetic resonance imaging system and an electroencephalography system (“MEG data and EEG data can therefore supplement fMRI data as they measure different aspects of brain activities”, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin by having both a magnetic resonance imaging system and an electroencephalography system wherein execution of the machine executable instructions are configured such that the brain activity data measured during each sensor stimulus comprises magnetic resonance imaging data measured with the magnetic resonance imaging system and EEG data measured with the electroencephalography system.
The applicant’s specification gives the reason for wherein the machine executable instructions are further configured such that during the 30controlling of the stimulus presentation system with the modified neurofeedback training instructions only the electroencephalography system is used for acquiring brain activity data to be cost (“This may have the advantage that the expensive magnetic resonance imaging system is not needed during the biofeedback training”, page 7, lines 11-13). However, Burke teaches wherein MRI tests are shown to be substantially more expensive than EEG evaluations (See: Table 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the machine executable instructions are further configured such that during the 30controlling of the stimulus presentation system with the modified neurofeedback training instructions only the electroencephalography system is used for acquiring brain activity data, in order to save on cost.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lucak and Coleman, and further in view of Levy (US 2009/0287108 Al, hereinafter Levy).
Regarding Claim 20, Shin discloses the medical instrument of claim 1. Shin discloses the claimed invention except for expressly disclosing wherein the plurality of entries are selected from the stimulus reinforcer database on the fly using a set of rules. However, Levy teaches wherein a plurality of entries (“visual and audio factors…provocative stimuli”, [0029]) is selected from the stimulus reinforcer database (where these stimuli are stored on the device for assessing brain function disclosed in Claim 1) on the fly using a set of rules (“The individual baseline…can be  processed and differentiated into categories, based on statistics and/or algorithms, which will define the individual treatment using a fitting protocol of stimulation selected for the specific category and an appropriate mode of neurofeedback training”, [0032]). Levy is also directed towards regulating brain function (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical instrument of Shin, with the selecting of entries on the fly using a set of rules from Levy, because this is a way to adapt the neurofeedback to the specific individuals’ needs, as taught by Levy (“a fitting protocol of stimulation selected for the specific category and an appropriate mode of neurofeedback training”, [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Intrator (US 20170347906 A1), which discloses a stimulus presentation system configured for providing a plurality of sensory stimuli to a plurality of different senses of the subject, respectively.
See Kocher et al (US 20150164363 A1), which discloses a stimulus presentation system configured for providing a plurality of sensory stimuli to a plurality of different senses of the subject, respectively.
See Ball et al (WO 2018014007 A1), which discloses choosing a chosen entry from the plurality of entries corresponding to the respective brain activity data indicating maximized brain activity of the subject (Claim 1).
See Rewari (EP 2052679 A1) which discloses a stimulus presentation system configured for providing a plurality of sensory stimuli to a plurality of different senses of the subject, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791